Citation Nr: 1638747	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1968 to March 1972, November 1991 to June 1992, from March 2003 to March 2004, and from April 2004 to July 2007. He had additional periods of service with the U.S. Army Reserve and the Wisconsin Army National Guard. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2011 decisions of the Milwaukee, Wisconsin, Regional Office (RO). In August 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO. A hearing transcript is in the record. In January 2015, the Board, in pertinent part, remanded the issues of service connection for feet numbness, to include as due to an undiagnosed illness, and entitlement to a TDIU to the RO for additional action. 

In November 2015, the Board expanded the Veteran's claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), to service connection for a foot disorder, to include pes cavus, hallux limitus, plantar fasciitis, and foot numbness. The Board remanded the issues of service connection for the foot disability and TDIU to the RO for additional action. In a March 2016 rating decision, the RO granted the Veteran's claim for service connection for bilateral plantar fasciitis and for hallux rigidus of the left and right great toes. Therefore, the only issue that remains on appeal is entitlement to a TDIU. 


FINDING OF FACT

The Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2010 notice which informed him of the evidence needed to support a claim for TDIU; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2010 notice was issued to the Veteran prior to the March 2011 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.


II.  Analysis

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran has a 50 percent rating for his sleep apnea and has an overall rating of 90 percent. Therefore, he meets the schedular requirements for a TDIU.

On an August 2010 VA Form 9, the Veteran wrote that he had not worked since February 2009 due to his service-connected disabilities. In an October 2010 statement, the Veteran wrote that his sleep apnea makes him very tired and makes it difficult to concentrate at work. He stated that his hearing loss and tinnitus are distracting and make it difficult to understand some instructions; his carpal tunnel makes it difficult to write or type; his shoulder pain is a constant distraction; his cervical spine disorder makes it difficult to sit at a desk or stand for extended periods of time; and his gastroesophageal reflux disease (GERD) causes pain. He reported being unemployed for nearly two years during which time he applied for dozens of jobs.

In a November 2010 statement, the Veteran wrote that prior to his return to active duty in 2003, he worked as a farmer and assisted his spouse with her cleaning business and her management of a resort. Due to pain in his shoulders, hands, cervical spine, and feet, and loss of feeling in his thumbs and fingers, all resulting from his service-connected disabilities, he was unable to continue that work. 

In January 2016, a medical examiner opined on the functional limitations affecting employability as a result of the Veteran's service-connected disabilities. The examiner opined that "his cervical spine condition would adversely affect his ability to perform occupational tasks requiring physical work such as lifting, pushing, pulling, overhead work or occupations requiring full cervical range of motion such the commercial operation of motor vehicles or heavy equipment. Sedentary occupational activities would not necessarily be limited so long as reasonable accommodation for positional changes and reasonable workstation accommodation is afforded." The examiner opined that the Veteran's "bilateral carpal tunnel syndrome would adversely affect his ability to perform occupations requiring repetitive use of the hands and wrists and the functional position. Sedentary occupational activity would require reasonable accommodation of the work station so as to avoid aggravation of the carpal tunnel syndrome." The examiner further opined that the Veteran's "painful elbow and hip conditions would adversely affect his ability to perform repetitive use or strenuous use activities with the left elbow or hips." The examiner noted that the Veteran's hearing loss may make employment in an environment with significant background noise difficult. The examiner also opined that the Veteran's "hernia condition would adversely affect his ability to perform occupational tasks involved repetitive straining or . . . heavy lifting greater than 25 pounds." The examiner noted that the Veteran's squamous cell carcinoma requires that he avoid sun exposure during occupational activities. In a February 2016 VA medical opinion, the examiner noted that the Veteran's service-connected bilateral foot disorders would "adversely affect his ability to perform occupational tasks requiring physical work such as running, lifting, pushing, pulling, prolonged standing, climbing, lifting, and carrying." 

Based on the cumulative effect of his service-connected disabilities, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation. His disabilities prevent him from doing any physical work, they prevent him from performing sedentary work as sitting for long periods causes pain and his cervical spine and carpal tunnel disorders require various accommodations, and they prevent him from doing jobs that would expose him to the sun. He has difficulty focusing as a result of tiredness due to his sleep apnea. His hearing loss and tinnitus make it difficult for him to hear instructions and impede communication with others. Given the extensive nature of his service-connected disabilities, it seems impossible that the Veteran would be able to perform any job. Therefore, a TDIU is warranted and the claim is granted.



ORDER

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


